 1 Edward F. Novak (#006092)
   enovak@polsinelli.com
 2 Melissa Ho (#023269)
 3 mho@polsinelli.com
   Jonathan G. Brinson (#025045)
 4 jbrinson@polsinelli.com
   Andrew T. Fox (#034581)
 5 afox@polsinelli.com
 6 POLSINELLI PC
   CityScape
 7 One East Washington Street, Suite 1200
   Phoenix, AZ 85004
 8 Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9 Attorneys for Defendants State of Arizona, Silbert,
10 Kalkowski, Milstead, Hunter, Heape, Pinnow, and Falcone
11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,
                                              Case No. CV17-4540-PHX-DGC
14
                    Plaintiff,
15                                                DEFENDANT STATE OF ARIZONA’S
              vs.
16                                                MOTION IN LIMINE (SEVENTH) RE:
   State of Arizona, a body politic; Bill               AARON SAUCEDO
17 Montgomery, the elected Maricopa
   County Attorney, in his official and
18
   individual capacities; Maricopa County,
19 a body politic; Heston Silbert, in his
   individual capacity; Christopher
20 Kalkowski, in his individual capacity;
21 Frank Milstead, in his individual
   capacity; Ken Hunter, in his individual
22 capacity; Kelly M. Heape, in his
   individual capacity; Jennifer Pinnow, in
23
   her individual capacity, Anthony
24 Falcone, in his individual capacity;
   Edward Leiter, in his individual
25 capacity; Vanessa Losicco, in her
26 individual capacity.
27                  Defendants.
28

                                              1
     72451636.1
 1            Defendant moves to preclude Plaintiff from arguing or introducing evidence about
 2 Aaron Saucedo’s criminal history (or as commonly referred to in the media, the “Maryvale
 3 Serial Shooter”), including that he was arrested and charged with a number of shootings and
 4 murders. In summer 2017, nearly two years after the events at issue in this case, Saucedo
 5 was charged with eight counts of first-degree murder, six counts of committing a drive-by
 6 shooting, two counts of attempted first-degree murder, two counts of aggravated assault,
 7 and one count each of endangerment and discharging a firearm at a structure.1 Saucedo’s
 8 identity and criminal background are not relevant to the issues in this case, and its
 9 introduction would be unduly prejudicial, confuse the issues, and mislead the jury.
10 Accordingly, the Court should preclude its introduction under both Rule 401 and 403.
11            Merritt’s only remaining claims in this action – for false arrest and imprisonment,
12 including aiding and abetting for those claims – are defined “as the detention of a person
13 without his consent and without lawful authority.” Slade v. City of Phx., 541 P.2d 550, 552
14 (Ariz. 1975). If probable cause existed at the time of Merritt’s arrest, it was made with
15 lawful authority.      In determining whether probable cause to arrest exists, courts must
16 consider whether “the facts available to the officers at the moment of the arrest would
17 ‘warrant a man of reasonable caution in the belief’ that an offense has been committed.”
18 Beck v. Ohio, 379 U.S. 89, 96 (1964) (citation omitted) (emphasis added); see also Reams v.
19 City of Tucson, 701 P.2d 598, 601 (Ariz. Ct. App. 1985) (“the critical inquiry is to the facts
20 as they existed at the time of the arrest, and not afterward”) (emphasis added).
21            Despite the narrow issue remaining in this case, it appears that Plaintiff intends to
22 introduce evidence about Saucedo and his extensive criminal record (nearly all of which
23 post-dates the events relevant in this case) as a suspect DPS should have further
24
25   1
      See Megan Cassidy, Aaron Saucedo Officially Charged in ‘Serial Street Shooter’
26 Murders,             The            Republic           (June        30,          2017),
   https://www.azcentral.com/story/news/local/phoenix-breaking/2017/06/30/aaron-saucedo-
27 officially-charged-serial-street-shooter murders/443027001/.
28
                                                    2
     72451636.1
 1 investigated.2 There is no evidence that DPS officers knew of Saucedo’s criminal behavior.
 2 Indeed, all but one of the shootings Saucedo was eventually charged with took place in
 3 2016, post-dating the events at issue in this case. Nor is there evidence that in August and
 4 September 2015 Saucedo was a suspect for the single shooting that occurred in the relevant
 5 period. As such, the parties should be limited to introducing evidence known to the officers
 6 at the time. There is no evidence that investigating officers knew anything about Aaron
 7 Saucedo at the time of Merritt’s arrest, other than this was the name of one of 10 individuals
 8 that had pawned a Hi-Point C9 firearm around the time of these shootings. Any mention
 9 beyond this is irrelevant because the critical inquiry in this case concerns the facts as they
10 existed at the time of the arrest, and not afterward.
11            Moreover, Saucedo’s identity and criminal history is merely offered as a red herring,
12 in an effort to confuse the issues and mislead the jury. For example, in 2017, Saucedo was
13 charged with the August 2015 murder of Raul Romero, a friend of Saucedo’s mother. The
14 Romero murder is the only Saucedo shooting that involved a Hi-Point 9mm gun. There is
15 no evidence that officers knew of this fact as of September 18, 2015, when Merritt was
16 arrested. Accordingly, its introduction would be done to confuse the jury. Moreover,
17 Saucedo’s fame as the Maryvale Serial Shooter makes this evidence highly prejudicial and
18 its introduction could prompt the jury to find Defendant liable on a basis unrelated to the
19 actual claims at issue.3
20            Accordingly, the State requests the following order: The Parties are precluded from
21 arguing or introducing evidence about Aaron Saucedo, including that he was arrested and
22
23
     2
     Plaintiff’s preliminary exhibit list includes what purports to be Aaron Saucedo’s pawn
24 records. Plaintiff’s counsel also questioned DPS Officer Tony Mapp about Saucedo.
   Notably, Mapp stated that he was unable to discuss the issue further because he knew
25
   “nothing” about it. Excerpt of Deposition Transcript for Tony Mapp, attached as Exhibit
26 A.
27   3
    Adding to the confusion, is that Saucedo’s surname is substantially the same as Merritt’s
   then-fiancée Eddina Sauceda.
28
                                                3
     72451636.1
 1 charged with a number of shootings and murders subsequent to the events at issue in this
 2 case.4
 3            RESPECTFULLY SUBMITTED this 27th day of February, 2020.
 4                                               POLSINELLI PC
 5
                                                 By: /s/ Jonathan G. Brinson
 6                                                  Edward F. Novak
 7                                                  Melissa Ho
                                                    Jonathan G. Brinson
 8                                                  Andrew T. Fox
                                                    One E. Washington Street, Suite 1200
 9
                                                    Phoenix, AZ 85004
10                                                  Attorneys for Defendant State of Arizona
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   4
    The State has complied with LRCiv. 7.2(l), and certifies that it had a meet and confer in an
   effort to resolve the disputed evidentiary issue.
28
                                                  4
     72451636.1
 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on this 27th day of February, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                             Jason D. Lamm
10                                     Law Office of Jason Lamm
                                          2501 N. Seventh Street
11
                                        Phoenix, Arizona 85006
12                                      jlamm@cyberlawaz.com

13
14
15
                                                         By: /s/ Erika Cano
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
     72451636.1
